Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 6-10 and 12-14 were previously pending and subject to a non-final office action mailed June 28, 2021.  Claims 1, 6, 10 and 12-14 were amended, claims 2, 3, 5 and 11 were canceled and claims 4 and 7-9 were left as previously presented.  Claims 1, 4, 6-10 and 12-14 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on October 11, 2021 concerning the previous rejections of claims 1, 4, 6-10 and 12-14 under 35 USC 101 have been fully considered but are moot in view of the new grounds of rejection below. 
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4, 6-10 and 12-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 10 and 12-14 recite the limitation "comparing a first distance between the starting position and the predefined route to a threshold detour distance and comparing a second distance between the destination position and the predefined route to the threshold detour distance, and wherein the threshold detour distance is indicative of a maximum detour distance previously selected by a user of the transportation vehicle”. Distance is determined by measuring the length of the line between two points. However, the claims recites “comparing a first distance between the starting position and the predefined route” and “comparing a second distance between the destination position and the predefined route”. “Predefined route” may be a combination of lines, curves and turns consisting of an infinite number of points. The specification does not disclose enough information for one of ordinary skill in the art to use the method/system to measure a distance between a starting position and a predefined route consisting of an infinite number of points and measuring a distance between a destination position and a predefined route consisting of an infinite number of points.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-10 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 10 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving, a ride request including a starting position definition indicating a starting position of a passenger and a destination position definition indicating a destination position of the passenger; comparing the ride request with the predefined route of the transportation vehicle, wherein comparing includes comparing a first distance between the starting position and the predefined route to a threshold detour distance and comparing a second distance between the destination position and the predefined route to the threshold detour distance, and wherein the threshold detour distance is indicative of a maximum detour distance previously selected by a user of the transportation 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using a generic computer components under certain method of organizing human activity under sales activities. That is, other than reciting “evaluation unit” and “display device” (claims 1, 10 and 12-14), nothing in the claim element precludes the steps from practically being performed by a human using a generic computer components. For example, “receiving”, “comparing” and “presenting”, in the context of this claim encompasses the user to manually receive a ride request, compare the available routes with the ride requests and deciding which ride/route suits the driver/requester. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “device”, “evaluation unit” and a “data input” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
The limitations of the dependent claims 2-9 and 11, further describe the identified abstract idea. In addition, the limitations of claims 2-9 define how the ride request is processed and the ultimate route is determined which further describes the abstract idea. The generic computer component of claim 11 (device) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZEINA ELCHANTI/Examiner, Art Unit 3628